            Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW HAMPSHIRE
____________________________________
                                        |
New Hampshire Lottery Commission,       |
                                        |
                       Plaintiff,       |
v.                                      |     Civil Case No.
                                        |
William Barr, in his official capacity  |
As Attorney General; United States      |
Department of Justice                   |
                                        |
                       Defendants       |
___________________________________ |

                                          COMPLAINT

       The plaintiff, the New Hampshire Lottery Commission, seeks declaratory and injunctive

relief against the defendants, William Barr, in his official capacity as the Attorney General of the

United States Department of Justice (“USDOJ”), and the USDOJ under the Declaratory

Judgment Act, 28 U.S.C. § 2201, and for violations of the Administrative Procedure Act

(“APA”), 5 U.S.C. §§ 701-706. In support thereof, the plaintiff states as follows:

                                        INTRODUCTION

       1.      This action challenges a binding opinion issued by the USDOJ on November 2,

2018 titled Reconsidering Whether the Wire Act Applies to Non-Sports Gambling (the “2018

Opinion”). 42 Op. O.L.C. 1-23.

       2.      The 2018 Opinion reverses a 2011 opinion by the USDOJ finding that 18 U.S.C.

§ 1084, a criminal statute known as the Wire Act, applies only to betting or wagering on sporting

events or contests and therefore did not apply to sales of lottery tickets over the Internet by

States. See Whether Proposals by Illinois and New York to Use the Internet and Out-of-State


                                                  1
            Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 2 of 21



Transaction Processors to Sell Lottery Tickets to In-State Adults Violates the Wire Act, 35 Op.

O.L.C. 1-13 (2011) (“2011 Opinion”).

       3.      The two federal circuit courts of appeal that have addressed the issue, which

includes the First Circuit, have held that 18 U.S.C. § 1084 applies solely to betting or wagering

on sports events or contests. See United States v. Lyons, 740 F.3d 702, 718 (1st Cir. 2014) (“The

Wire Act applies only to ‘wagers on any sporting event or contest,’ that is, sports betting.”)

(quoting 18 U.S.C. § 1084(a)); In re MasterCard Int’l Inc., 313 F.3d 257, 263 (5th Cir. 2002)

(“Because the Wire Act does not prohibit non-sports internet gambling, any debts incurred in

connection with such gambling are not illegal.”).

       4.      The United States Supreme Court has also indicated that this is the correct reading

of the Wire Act. Murphy v. Nat’l Collegiate Athletic Assn., __ U.S. __, __, 138 S. Ct. 1461,

1483 (2018) (explaining that 18 U.S.C. § 1084, which “outlaws the interstate transmission of

information that assists in the placing of a bet on a sporting event” and applies “only if the

underlying gambling is illegal under state law,” helps advance “a coherent federal policy” that

“respect[s] the policy choices of the people of each State on the controversial issue of

gambling”).

       5.      Nonetheless, in the face of these clear, binding precedents, the 2018 Opinion finds

that 18 U.S.C. § 1084 extends to non-sports betting or wagering.

       6.      The effect of the 2018 Opinion is to extend criminal liability under 18 U.S.C. §

1084 far beyond betting or wagering on sporting events or contests to include virtually any

conceivable form of gambling, which would encompass state-conducted lotteries.

       7.      Such a construction of the statute is not faithful to the text, structure, purpose, or

legislative history of the Wire Act. This is particularly the case where Title 18 of the U.S. Code,



                                                  2
             Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 3 of 21



Chapter 61, already contains specific provisions that: restrict lotteries; regulate interstate

commerce with respect to lottery ticket transmissions; exempt lottery activity “conducted by a

State” from certain of its prohibitions; and define a “lottery” to specifically not include “the

placing or accepting of bets or wagers on sporting events or contests,” 18 U.S.C. §§ 1301-1308.

In the face of these existing laws that explicitly exempt state-run lotteries from the federal lottery

proscription, the Wire Act’s general prohibition pertaining to sports betting cannot be read to

criminalize state-lottery operations and thereby nullify portions of 18 U.S.C. §§ 1301-1308.

        8.      Such a construction would also render the statute unconstitutionally vague, as

well as unconstitutional under the First Amendment. See Greater New Orleans Broadcasting

Assn., Inc. v. United States, 527 U.S. 173 (1999) (holding that “prohibition on broadcasting

lottery information could not be applied to advertisements of lawful private casino gambling that

were broadcast by petitioners’ radio or television stations located in Louisiana, where such

gambling was legal” even if such broadcasts might be seen or heard in neighboring states where

such gambling was illegal); Enforceability of 18 U.S.C. § 1302, 24 Op. O.L.C. 1 (Sept. 25, 2000)

(“[a]pplication of 18 U.S.C. § 1302 to prohibit the mailing of truthful advertising concerning

certain lawful gambling operations would violate the First Amendment”).

        9.      The 2018 Opinion’s interpretation of the Wire Act also intrudes upon the

sovereign interests of the State of New Hampshire without unmistakably clear language

demonstrating that Congress intended such a result. Consequently, the interpretation runs afoul

of the United States Supreme Court’s Tenth Amendment jurisprudence as set forth in Gregory v.

Ashcroft, 501 U.S. 452, 460 (1991), which mandates that a clear statement of congressional

intent before a statute is susceptible of an interpretation that alters the state-federal balance.




                                                   3
           Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 4 of 21



        10.     Consequently, the 2018 Opinion is contrary to law and beyond the defendants’

statutory authority to enforce. The 2018 Opinion also exposes the New Hampshire lottery

system to substantial uncertainty as to the continued legality of its operations, which fund New

Hampshire’s public education system.

        11.     Accordingly, the New Hampshire Lottery Commission is entitled to a declaratory

judgment defining the rights of the parties under 18 U.S.C. § 1084 and 28 U.S.C. § 2201 and is

also entitled to an order vacating and setting aside the 2018 Opinion under 5 U.S.C. §§

706(2)(A), (C).

                                 JURISDICTION AND VENUE

        12.       This Court has subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 28 U.S.C. § 1331, 28 U.S.C. §§ 2201-2202, and 5 U.S.C.

§§ 704-706, as this action presents a case and controversy under the Declaratory Judgment Act

and the APA.

        13.     Venue lies in this district under 28 U.S.C. § 1391(e)(1) in that the United States

Department of Justice is a United States agency, the plaintiff resides in New Hampshire, and no

real property is involved in this action. Venue also lies in this district under 5 U.S.C. § 703

because there is no special statutory procedure for appeal and this Court is a court of competent

jurisdiction.

                                             PARTIES

        14.     The plaintiff, the New Hampshire Lottery Commission (“NHLC”), is an executive

branch agency of the State of New Hampshire located at 14 Integra Drive, Concord, New

Hampshire. The agency is overseen by three commissioners who are appointed and confirmed

by the Governor and Executive Council of the State. N.H. Rev. Stat. § 284:21-a. The Executive



                                                  4
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 5 of 21



Director is appointed by the Commission and is responsible for the day to day operations of the

agency. N.H. Rev. Stat. 284:21-b, II.

        15.     The defendant, William Barr, in his official capacity as Attorney General for the

United States Department of Justice, is a federal officer whose agency, the USDOJ, is located at

950 Pennsylvania Avenue, NW, Washington, DC 20530-0001. Pursuant to 28 U.S.C. § 510, the

Attorney General has delegated to the Office of Legal Counsel with the USDOJ responsibility

for rendering formal, binding opinions to the heads of the various organizational units within the

USDOJ, including the Criminal Division, that those units are required to follow.

                                        BACKGROUND

I. New Hampshire Lottery System

        16.    Pursuant to Part II, Article 6-b of the New Hampshire Constitution and N.H. Rev.

Stat. § 284:21-j, all NHLC revenues, less monies required to fund the operations of NHLC itself,

are credited to the state’s Education Trust Fund.

        17.    Since its inception in 1964, the NHLC has deposited in excess of $2 billion in the

Education Trust Fund for the support of New Hampshire public education.

        18.    For the 2018 Fiscal Year (July 1, 2017-June 30, 2018), the NHLC recorded

operating revenue of $337.8 million and deposited $87.2 million into the Education Trust Fund.

The Commission expects its contribution to education to exceed $90 million in the current fiscal

year.

        19.    The NHLC is authorized by law to sell multiple types of lottery games, the vast

majority of which are sold through the NHLC’s network of over 1,400 retailers.

        20.    In order to operate the lottery games and support its retailer network, the NHLC

contracts with a lottery services vendor, Intralot, Inc., to provide a computer gaming system



                                                    5
              Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 6 of 21



(“CGS”) which manages the games and a back office system (“BOS”) to manage inventory and

sales data.

        21.      Pursuant to industry regulation and best practice, lotteries are required to have

duplicate CGS locations so that they can continue to operate in the event that one system fails.

        22.      Frequently, these duplicate systems will be sited in different states to create

sufficient geographical diversity to continue operations in the event of a natural disaster.

        23.      Lotteries are required through industry regulation to operate out of their disaster

recovery site at least twice per year.

        24.      NHLC’s CGS servers for traditional retailer (commonly referred to as “bricks and

mortar”) based lottery products are currently located in Barre, Vermont with a disaster recovery

location in Strongsville, Ohio.

        25.      Each retailer is provided at least one lottery terminal which is a computer device

that connects the retailer to the vendor’s CGS and BOS systems via the internet, through a

cellular network, or through a satellite connection. Based on the type of game being played, the

terminal sends and receives different types of data from the CGS and BOS.

    A. Instant Ticket Games

        26.      The most common lottery game is an “instant” or “scratch” game, in which a

player purchases pre-printed tickets and scratches the ticket to reveal the result of the wager.

        27.      Generally, these tickets may only be purchased with cash and the purchaser is

physically present in the retail location.

        28.      Though the ticket is pre-printed with an outcome, the result of the ticket is also

stored in the CGS.




                                                   6
            Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 7 of 21



          29.   Activation of a ticket for sale and eligibility of prizes to be claimed are also

controlled through the CGS.

          30.   Accordingly, a retailer will use the lottery terminal to activate the ticket book,

validate the results of the instant ticket, and ultimately record the sale and payment of prizes

paid.

          31.   This data is transferred from the individual sale location in New Hampshire to the

CGS and BOS servers in Vermont with a replication of the data then sent to the vendor’s disaster

recovery data center in Ohio.

          32.   NHLC has relied on the use of transmitting data from its retailers to its vendors

via some form of wire communication since at least the 1980’s.

          33.   Most of the 48 state and territorial lotteries in the United States rely on

transmitting data to an out of state CGS server or out of state disaster recovery CGS server to

support their sales of instant tickets.

    B. Draw Based Games

          34.   In addition to instant tickets, the NHLC sells a variety of “draw based” games.

          35.   In a draw game, a player purchases a wager in the form of a set of numbers for a

draw that will be conducted at some point in the future.

          36.   At the designated time and place numbers are drawn either physically or through

the use of a random number generator.

          37.   The player matches the wager they made against the draw results to reveal the

result.

          38.   With the exception of iLottery purchases, draw games are purchased from a

lottery retailer through the use of the terminal.



                                                    7
           Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 8 of 21



       39.     The retailer terminal will request a wager transaction from the CGS based on the

type of bet made by the player.

       40.     The CGS will then generate a wager in the system and send the information about

the transaction to the terminal.

       41.     The terminal prints a record of the wager which is given to the player.

       42.     This data travels over the internet, cellular network, or via satellite between the

CGS in Vermont, a duplicate CGS system in Ohio, and the retailer terminal in New Hampshire.

       43.     NHLC sells a New Hampshire draw based game, Keno 603, in which draws occur

every five minutes between 11:00 a.m. and 1:00 a.m. every day and sells a wide variety of multi-

jurisdictional draw games, as set forth in detail below.

   C. Multi-Jurisdictional Games

       44.     In 1985, the New Hampshire Legislature adopted N.H. Rev. Stat. § 287-F,

creating the Tri-State Lotto Compact along with the states of Maine and Vermont.

       45.     Tri-State Lotto offers a variety of instant and draw based games that sell and are

legal in all three states. This includes multiple daily draw based games.

       46.     The NHLC is also a member of the Multi-State Lottery Association which permits

the NHLC the ability to sell the multi-jurisdictional draw based games Powerball and Mega

Millions. These games are each played twice a week.

       47.     New Hampshire has also joined a consortium of 25 states and the District of

Columbia in selling the draw based game Lucky for Life.

       48.     In New Hampshire, the sales of multi-jurisdictional games occur through the

communications of the lottery terminal and the CGS.




                                                 8
           Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 9 of 21



       49.     For multi-jurisdictional games, however, additional actions must be taken to

ensure the successful operation of the game.

       50.     First, prior to the draw, the bet transactions must be sent from the CGS to an

independent control system (“ICS”) under the control of the NHLC. This is done to ensure the

integrity of the wagering information.

       51.     In the case of New Hampshire, this bet data is transferred from Vermont or Ohio

to two ICS servers in New Hampshire over the Internet.

       52.     Additionally, general sales and total transactions must be shared with the member

states so that the jackpot amount can be accurately calculated and to reconcile the number of

wagers and monies wagered. Currently, this information is also transferred through the Internet

to the multi-jurisdictional association running the game.

       53.     Finally, once a jackpot is won, the participating lotteries will transfer their portion

of the jackpot to the jurisdiction that sold the winning ticket, either directly or through the

association that runs the game.

       54.     This is typically accomplished through a wire transfer of funds or an automated

clearing house (“ACH”) process.

       55.     These multi-jurisdictional draw games, which involve up to 48 states and

territories have operated on the interstate transfer of data and prize money through the telephone,

internet, and wire transactions for well over thirty (30) years.

   D. iLottery Games

       56.     In 2017, the New Hampshire Legislature authorized the sale of lottery tickets

“through the use of mobile applications by mobile devices or over the Internet.” See RSA

284:21-h, II (e).



                                                  9
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 10 of 21



        57.     On September 4, 2018, NHLC launched its “iLottery” platform which allowed

players to purchase e-instant tickets and certain draw based tickets through the Internet.

        58.     The iLottery platform is operated through one retailer, NeoPollard Interactive

(“NPI”); a subcontractor to Intralot, Inc. NPI operates a separate CGS with server sites located

within the State of New Hampshire.

        59.     Prior to placing a bet on the Internet platform, a player must provide personal data

which is then vetted to ensure that the person is an eligible player.

        60.     The system also uses geo-location data from the player’s PC or mobile device to

ensure that the player can only make a wager when they are physically located within the State

of New Hampshire.

        61.     iLottery instant games and draw games can be played on the internet platform in

essentially the same manner as traditional tickets.

        62.     E-instant tickets have pre-determined outcomes that are revealed when a player

“scratches” the virtual ticket.

        63.     Draw games request that the CGS create a transaction which is then sent to the

player as a virtual ticket rather than a physical ticket.

        64.     In all other respects the games operate in the same manner.

        65.     Players pay for the game through a digital wallet which may be funded through

debit cards, ACH, or PayPal; however, players may only make deposits when they are physically

located within the State.

        66.     Accordingly, all financial transactions and bets must begin and end in the State of

New Hampshire.




                                                   10
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 11 of 21



        67.     Given the nature of the Internet, however, NHLC cannot guarantee that

intermediate routing of data or information ancillary to the transaction does not cross state lines.

        68.     From September 4, 2018 to January 31, 2019, the Commission received over $3

million in deposits via the iLottery platform.

        69.     The Commission anticipates revenues from this sales channel to be approximately

$4-6 million for Fiscal Year 2020, and $6-8 million for Fiscal year 2021.

    E. Advertising and Customer Interaction

        70.     As a revenue generating State agency, the NHLC advertises its products by

engaging in traditional media marketing, direct e-mail campaigns, and social media interactions

with its customers. This includes offers and promotions for both traditional retail sales and

iLottery purchases.

        71.     While these advertisements are always targeted for the purposes of creating

lottery sales within New Hampshire, these communications may, by the nature of the media,

cross state lines.

        72.     NHLC maintains a website which advertises lottery games, posts draw results,

provides information on where games can be played, game rules, odds, and prizes. The website

also has information and demonstrations of NHLC’s iLottery product. While iLottery

transactions are not permitted outside of the state, this website is not walled off to New

Hampshire and is available to any person with internet access.

        73.     NHLC also engages in e-mail marketing with individuals who have signed up for

the NHLC’s former loyalty program or have created a New Hampshire iLottery account. These

e-mails provide information on lottery games and may contain offers or promotions for lottery

products. While sales of NHLC’s products may only occur within the state, e-mails may be



                                                 11
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 12 of 21



routed to New Hampshire residents who are temporarily out of state or to individuals who set-up

an account in New Hampshire but reside in other locations.

       74.     In recent years, NHLC has also used various social media channels including

Facebook, Twitter, Instagram, and YouTube to advertise products, hold promotional contests,

and post draw results. These channels are open to the platform’s users worldwide and are not

limited to the State of New Hampshire.

       75.     NHLC also engages in traditional television and radio marketing to advertise its

product and mission. While NHLC only buys advertisements from New Hampshire media

outlets these broadcasts may, by their nature, cross state lines.

II. The 2011 Opinion and The 2018 Opinion

       76.     In 2011, Illinois and New York asked the USDOJ whether the sale of lottery

tickets over the Internet would violate the Wire Act. The agency concluded that the Wire Act

was limited to betting or wagering on sporting events or contests and therefore did not apply to

state-run lotteries. See Whether Proposal by Illinois and New York to Use the Internet and Out-

of-State Transaction Processors to Sell Lottery Tickets to In-State Adults Violate the Wire Act,

35 Op. O.L.C. 1-13 (September 20, 2011).

       77.     On November 2, 2018, the USDOJ, through the Office of Legal Counsel, reversed

the 2011 Opinion. Reconsidering Whether the Wire Act Applies to Non-Sports Gambling, 42 Op.

O.L.C. 1-23 (Nov. 28, 2018). In doing so it departed from existing circuit court precedent and

from the coherent federal policy that, according to the United States Supreme Court, the Wire

Act helped advance. Murphy, S. Ct. at 1483.

       78.     The 2018 Opinion makes clear that it “provides binding legal advice within the

Executive Branch.” Id. at 19.



                                                 12
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 13 of 21



       79.     The 2018 Opinion paid no attention to the substantial reliance interests at stake

and indicated that 18 U.S.C. § 1084 now extends to state-conducted lottery activity: “We

acknowledge that some may have relied on the views expressed in our 2011 Opinion about what

federal law permits. Some States, for example, began selling lottery tickets via the Internet after

the issuance of our 2011 Opinion. But in light of our conclusion about the plain language of the

statute, we do not believe that such reliance interests are sufficient to justify continued adherence

to the 2011 opinion.” Id. at 22-23.

       80.     In a footnote, the USDOJ suggests that “[a]n individual who reasonably relied

upon our 2011 Opinion may have a defense for acts taken in violation of the Wire Act after

publication of that opinion and prior to the publication of this one. . . . The reliance interest

implicit in any such defense, however, does not bear upon our reconsideration of the 2011

Opinion.” Id. at 23 n. 19.

       81.     Thus, the USDOJ has stated its view that state-conducted lottery activity falls

within the prohibition of the Wire Act and has not disclaimed any intent to prosecute state

agents, including those private entities who the state lawfully contracts with to provide support

and services for the New Hampshire Lottery system, for carrying out such activity.

III. The Defendant’s 90-Day Memorandum

       82.      On January 15, 2019, the Deputy Attorney General recognized the publication of

the 2018 Opinion and issued a memorandum directing USDOJ attorneys to “adhere to the OLC’s

interpretation, which represents the Department’s position on the meaning of the Wire Act.”

Memorandum for the Deputy Attorney General to United States Attorneys, Assistant Attorneys

General, and Director, Federal Bureau of Investigation (January 15, 2019).




                                                  13
              Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 14 of 21



        83.       However, in an exercise of discretion, the Deputy Attorney General specified that

the defendant’s attorneys “should refrain from applying Section 1084(a) in criminal or civil

actions to persons who engaged in conduct violating the Wire Act in reliance on the 2011 OLC

opinion prior to the date of this memorandum, and for 90 days thereafter.” Id.

        84.       The 90-day window is designed to “give businesses that relied on the 2011 OLC

opinion time to bring their operations into compliance with federal law.” Id.

        85.       However, “[t]his is an internal exercise of prosecutorial discretion; it is not a safe

harbor for violations of the Wire Act.” Id.

        86.       The defendant’s 2018 Opinion, coupled with its 90-Day Memo, make clear that

the plaintiff and its agents face a credible threat of prosecution on an ongoing basis under 18

U.S.C. § 1084 for engaging in conduct that has otherwise been deemed lawful for decades and

now risk substantial criminal and civil penalties for continuing to operate its state lottery

activities.

IV. Consequences

        87.       As with all other industries, the lottery business has adopted the use of modern

communications technology, including the Internet, to conduct its business.

        88.       In doing so, the NHLC has relied on the specific statutory authorizations granted

by the New Hampshire Legislature and Congress, including authorizations to join multi-state

compacts and to sell multi-jurisdictional games. See N.H. Rev. Stat. § 284:24-I, VI; N.H. Rev.

Stat. Ch. 287-F; see 18 U.S.C. §§ 1301-1308.

        89.       The NHLC has further relied on the uninterrupted practice for several decades of

utilizing interstate communications for the purposes of operating high profile multi-jurisdictional

lottery games.



                                                    14
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 15 of 21



        90.     The NHLC ensured, and continues to ensure, that when it engages in online sales

of lottery products, it does so consistent with the federal Unlawful Internet Gambling

Enforcement Act of 2006 (“UIGEA”).

        91.     The USDOJ’s reversal of the 2011 Opinion, coupled with statements that depart

from long-standing non-use of the Wire Act to prohibit state-run lottery activity, now subject the

NHLC and its employees and agents to criminal liability and prosecution.

        92.     As a result, the NHLC is confronted with the uncertainty of whether or to what

extent it needs to cease its operations because all of its lottery-related activities use the Internet

or wires incidentally.

        93.     More specifically, the broadest interpretation of the 2018 Opinion could result in

the suspension of all NHLC sales, resulting in an immediate annual loss of over $90 million to

the State, as well as additional expenses to try to comply with the 2018 Opinion.

        94.     To the extent the NHLC cannot utilize Internet communications in any of its

operations, sales would likely be reduced to approximately 25% of their current level.

        95.     Less severe interpretations of the USDOJ opinion may still require suspension of

multi-jurisdictional games and compacts that have operated with great success for the nation’s

lotteries since the 1980’s. The sharing of bet information and money from wagers across state

lines is essential to the operation of these games. Such an action would deprive New Hampshire

of approximately $80 million in annual revenue and $40 million in education funding.

        96.     To the extent the 2018 Opinion seeks only to enjoin the sale of lottery tickets

directly over the internet, this action would be inconsistent with the prior actions of the New

Hampshire Legislature, the United States Congress, federal court decisional law, and the prior




                                                   15
           Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 16 of 21



opinion of the Department of Justice. The NHLC relied on each of these legal authorities in

launching an iLottery platform.

         97.    The USDOJ’s reversal of the 2011 Opinion, without any further action or

explanation, is also likely to have a chilling effect on banks accepting and processing these

lottery-related transactions, which can effectively shut down this sales channel. This would result

in a loss of approximately $6-8 million in education funding for New Hampshire.

         98.    The 2018 Opinion also has the potential to create catastrophic consequences for

lotteries across the country and to jeopardize billions of dollars in state funding for good causes

that are supported by lottery activity that is authorized and legal in every state where it takes

place.

                                             COUNT I

                                      Declaratory Judgment
                                       28 U.S.C. § 2201(a)

         99.    The plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 through 98 as if set forth herein.

         100.   Given the immediate, significant, and substantial threat the interpretation of 18

U.S.C. § 1084 advanced by the 2018 Opinion and endorsed by the 90-Day Memo poses to the

continued operation of the New Hampshire Lottery system, and the interstate lottery system

generally, as referenced in the foregoing paragraphs, this case presents “a case of actual

controversy within its jurisdiction.” 28 U.S.C. § 2201(a).

         101.   As a result, the plaintiff seeks a declaratory judgment as to whether 18 U.S.C. §

1084 applies to state-conducted lotteries.

         102.   The plaintiff contends that 18 U.S.C. § 1084 does not apply to state-conducted

lotteries, even if it applies to betting or wagering on non-sports events or contests, and that such

                                                  16
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 17 of 21



an extension of 18 U.S.C. § 1084 into an area traditionally reserved to and regulated by the

States is not supported by United States Supreme Court or First Circuit jurisprudence.

        103.     The USDOJ has previously found that the Framers of the Constitution reserved

the power to create, operate, and run lotteries to the States under the Tenth Amendment of the

United States Constitution. Congressional Authority to Adopt Legislation Establishing a

National Lottery, 10 Op. O.L.C. 40, 44 (April 4, 1986).

        104.     It is well-settled that when Congress acts to legislate in areas traditionally

regulated by the States it must make its intent to alter the usual constitutional balance

unmistakably clear in the statute’s language. Gregory v. Ashcroft, 501 U.S. 452, 460-61 (1991).

        105.     “In traditionally sensitive areas, such as legislation affecting the federal balance,

the requirement of clear statement assures that the legislature has in fact faced, and intended to

bring into issue, the critical matters involved in the judicial decision.” United States v. Bass, 404

U.S. 336, 349 (1971).

        106.     “This plain statement rule is nothing more than an acknowledgment that the States

retain substantial sovereign powers under our constitutional scheme, powers with which

Congress does not readily interfere.” Gregory, 501 U.S. at 461.

        107.     There is no indication in the plain language of 18 U.S.C. § 1084, its structure, its

purpose, or its legislative history of an unmistakable Congressional intent to outlaw state-

conducted lottery activity.

        108.     Consequently, 18 U.S.C. § 1084 cannot be read to alter the usual constitutional

balance, where the power to create, operate, and conduct lotteries has been traditionally reserved

to the States.




                                                   17
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 18 of 21



        109.    If Congress wishes to criminalize the interstate transmissions required to operate

state-conducted lotteries, it must do so in clear, unmistakable language. Congress has not done

that in the Wire Act.

        110.    This is in stark contrast with other statutes enacted by Congress, which contain

clear, unmistakable language indicating when interstate transmissions related to state-conducted

lotteries are permitted, 18 U.S.C. §§ 1301-1308, 1953(b); 31 U.S.C. § 5362(10).

        111.    Accordingly, the plaintiff is entitled to an order declaring that 18 U.S.C. § 1084

does not extend to state-conducted lottery activity. No other adequate remedy at law exists to

remedy the harm the NHLC and other state lottery commissions across the country face in the

wake of the 2018 Opinion.

                                              COUNT II

                              Violation of 5 U.S.C. § 702(2)(A) & (C)

        112.    The plaintiff realleges and incorporates by reference the allegations contained in

Paragraphs 1 through 111 as if set forth herein.

        113.    The USDOJ is an agency within the meaning of 5 U.S.C. § 701(b)(1).

        114.    The 2018 Opinion’s interpretation of 18 U.S.C. § 1084, as adopted by the 90-Day

Memorandum, is “final agency action for which there is no other adequate remedy.” 5 U.S.C. §

704.

        115.    The interpretation formally adopted by the USDOJ is binding on the USDOJ and

its agents, marks the consummation of the USDOJ’s decision-making process, and exposes the

plaintiff and its agents to significant criminal and civil penalties if they fail to conform to it in the

operation of their lottery activities.




                                                   18
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 19 of 21



        116.       The plaintiff is, as a result, a “person aggrieved” within the meaning of the APA.

5 U.S.C. §§ 551(2), 702.

        117.       The interpretation of 18 U.S.C. § 1084 contained interpretation in the 2018

Opinion and endorsed by the 90-Day Memo is arbitrary, capricious, an abuse of discretion, and

otherwise contrary to law.

        118.       The interpretation of 18 U.S.C. § 1084 contained in the 2018 Opinion and

endorsed by the 90-Day Memo is also in excess of statutory jurisdiction, authority, or short of

statutory right.

        119.       18 U.S.C. § 1084 does not, by its plain terms, extend to state-conducted lotteries

and, in fact, applies solely to betting or wagering on sporting events or contests.

        120.       The plain language of the statute, its structure, its purpose, and its legislative

history uniformly support that construction of the statute.

        121.       United States Supreme Court and First Circuit precedent also dictate that

conclusion.

        122.       Nonetheless, even if 18 U.S.C. § 1084 applies to betting or wagering on non-

sporting events or contests—a result that makes no sense based on the safe harbor provision

contained in 18 U.S.C. § 1084(b)—18 U.S.C. § 1084 does not extend to state-conducted lotteries

for the reasons explained previously.

        123.       The existence of 18 U.S.C. §§ 1301-1308, which expressly govern lotteries,

allows the States to enter into agreements permitting lottery activity between them, and creates

other exemptions for the use of the wires with respect to state-conducted lottery activity, are the

more specific statutes, which control over 18 U.S.C. § 1084 and which 18 U.S.C. § 1084 cannot

displace through creative interpretation.



                                                     19
          Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 20 of 21



       124.    Interpreting 18 U.S.C. § 1084 so broadly as to criminalize state-run lottery

activity is therefore inconsistent with how similar criminal laws within Title 18 of the United

State Code operate.

       125.    Additionally, by their plain language, the federal lottery statutes seek to advance a

coherent federal policy of respecting the policy choices of the people of each State on the

controversial issue of lottery gambling and have as their purpose assisting the States create,

operate, and enforce their lottery gambling laws. The 2018 Opinion interprets 18 U.S.C. § 1084

in a manner that undermines this well-considered Congressional regime.

       126.    Consequently, the defendant’s interpretation of 18 U.S.C. § 1084 as extending far

beyond betting or wagering on sports events or contests to encompass state-conducted lottery

activity is arbitrary, capricious, an abuse of discretion, and not in accordance with law, 5 U.S.C.

§ 706(2)(A), as well as “in excess of statutory jurisdiction, authority, or limitations, or short of

statutory right,” 5 U.S.C. § 706(2)(C).

       127.    The interpretation of 18 U.S.C. § 1084 advanced by the 2018 Opinion and

endorsed by the 90-Day Memo must therefore be vacated and set aside under the APA and the

defendants enjoined from employing its interpretation.

       128.    No other adequate remedy at law exists to remedy the harm the NHLC and other

state lottery commissions across the country face in the wake of the 2018 Opinion.




                                                  20
         Case 1:19-cv-00163-PB Document 1 Filed 02/15/19 Page 21 of 21



       WHEREFORE, the plaintiff respectfully requests that this Court issue an order:

       A. Declaring that 18 U.S.C. § 1084 does not apply to state-conducted lotteries;

       B. Vacating and setting aside the interpretation of 18 U.S.C. § 1084 advanced by the
          2018 Opinion and endorsed by the 90-Day Memo under the APA as in violation of 5
          U.S.C. §§ 706(2)(A) & (C);

       C. Permanently enjoining the defendants and their agents from acting under or pursuant
          the interpretation of 18 U.S.C. § 1084 advanced by the 2018 Opinion and endorsed by
          the 90-Day Memo; and

       D. Granting such further relief as the court deems just and equitable.

                                                    Respectfully submitted,

                                                    NEW HAMPSHIRE LOTTERY
                                                    COMMISSION

                                                    By its attorney,

                                                    GORDON J. MACDONALD
                                                    ATTORNEY GENERAL

Date: February 15, 2019                         By: /s/ Anthony J. Galdieri_______
                                                   Anthony J. Galdieri, Bar # 18594
                                                   Senior Assistant Attorney General
                                                   Francis C. Fredericks, Bar # 21161
                                                   Senior Assistant Attorney General
                                                   Civil Bureau
                                                   New Hampshire Dept. of Justice
                                                   33 Capitol Street
                                                   Concord, NH 03301
                                                   (603) 271-3650
                                                   anthony.galdieri@doj.nh.gov
                                                   francis.fredericksjr@doj.nh.gov


                                      Certificate of Service

        I hereby certify that a copy of the foregoing was served this 15th day of February, 2019,
on all counsel of record, via the ECF System.

                                                    /s/ Anthony J. Galdieri
                                                    Anthony J. Galdieri

                                               21
